This is a suit brought by claimant, State Savings, Loan and Trust Company, a corporation organized and doing business under and by virtue of the laws of the State of Illinois, against the defendant, State of Illinos, for refund of inheritance, tax, paid in the estate of Charles Appleton, deceased. The facts in the case as shown by the inheritance records of Adams County, the records of the State Treasurer and the records of the Attorney General admitted in evidence herein and consented by the Attorney General to be true are briefly as follows: Said decedent died August 26tli, 1920, a resident o£ Adams County, State of Illinois, leaving a last will and testament which was duly admitted to probate in the County Court of said County, and the claimant was duly appointed and qualified as adminstrator of said estate with the will annexed. Pursuant to proper inheritance tax proceedings before the County Judge of said County, a total inheritance tax of $2,844.27 was assessed in said estate, which sum, less five per cent discount for payment within six months of decedent’s death, to-wit: $2,702.06 was paid by claimant February 25th, 1921. Thereafter the Board of Review of Adams County aforesaid, assessed bade taxes upon the property of said estate to the amount of $9,659.73, which said sum claimant also paid, being paid subsequently to the payment of the said inheritance tax aforesaid. On the 8th day of January, 1923, the County Judge of said Adams County, upon proper petition by claimant entered an order finding that the claimant had paid back taxes amounting to $9,659.73 subsequently to the payment of the inheritance tax as aforesaid and that the inheritance tax so paid should be reduced to the extent of $289.80, and ordering a modification of the original order fixing the tax so that the amount of tax to which the estate is liable is $2,554.47 instead of $2,-844.27. The Attorney General was represented at said hearing by his assistant and consented to the modifying order as above stated. Upon this showing the Court finds that the claimant is entitled to a refund of $275.31, without interest, which the Attorney General admits is due and should be paid. The Court therefore awards claimant the said sum of two hundred seventy-five and 31/100 ($275.31) dollars, without interest.